PER CURIAM.
When the notice to dismiss the appeal in this case was given, no transcript had been filed, and the time within which the party was required to file the same had fully expired. It had not been extended by any stipulation or order of court, nor was there pending for settlement any statement on appeal or bill of exceptions, and the time for presenting such statement or bill of exceptions had passed. Appellant attempts to show that there was pending for settlement a statement on motion for a new trial, but that motion had already been heard and determined on the minutes of the court, and the only statement which could then be pending, if in time, was a statement on appeal. But no statement, either on motion for new trial or on appeal,. was presented until after the notice of this motion, and the time for the presentation', even of statement on appeal, had already expired. The appeal must, therefore, be dismissed, and it is so ordered.